DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1 and 6-11 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “a bottom surface of the surrounding member is disposed at the substantially same height as a bottom surface of the substrate, and the top surface of the surrounding member is disposed at a height higher than a top surface of the substrate” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2006/0286776 to Ranish in view of United States Patent Application No. 7745762 to Timans and United States Patent No. 6306216 to Kim et al is presented below.

Allowable Subject Matter
Claims 2 and 6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, whether alone or in combination, does not expressly teach a substrate processing apparatus, a placing table for holding a substrate with a .

Claim Interpretation – Invoked, Generic Terms
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations and their respective interpretations are as follows: 
An ultraviolet ray irradiation device in claims 1 and 2, hereinafter interpreted as UV lamps 72, power supply 74, UV transmission member/a transmissive plate, as per the instant application’s [0045].
A surrounding member in claims 1 and 6, hereinafter interpreted as circular ring 52 placed on the placing table 51, as per the instant application’s [0033], and alternatively a ring with an oxygen inlet opening through which the oxygen-containing gas is introduced from an outside of the surrounding member as shown in the instant application.
A gas exhaust device in Claim 2, hereinafter interpreted as the exhaust room 641, exhaust fan 645, and exhaust line 644 as per the instant application’s [0041].
A heating device in Claim 8, hereinafter interpreted as heater 512 in the placing table 51, as per the instant application’s 0033.
A first heating device in Claim 9, hereinafter interpreted as the heater 51a in a first placing table region, as per the instant application’s [0056].
A second heating device in Claim 9, hereinafter interpreted as the heater 51b in a first placing table region, as per the instant application’s [0056].
An illuminance adjusting device in Claim 10, hereinafter interpreted as the second UV transmission member 732, which is an opaque glass plate having a relatively lower UV transmittance, as per the instant application’s [0059].
An elevating device in Claim 11, hereinafter interpreted as a cylinder, as per the instant application’s [0024].
A coating device in Claim 13, hereinafter interpreted as a hermetically sealable processing vessel 200, as per the instant application’s [0022].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0286776 to Ranish in view of United States Patent No. 7745762 to Timans and United States Patent No. 6306216 to Kim et al.
In regards to Claim 1, Ranish teaches a substrate processing apparatus Fig. 7, comprising: a placing table 1124 configured to hold a substrate 1122 having a processing target film [Para. 0007], which is decomposed by irradiating an ultraviolet ray thereto under an oxygen-containing atmosphere [Para. 0079-0080]; a processing chamber 1102, configured to accommodate therein the substrate 1122 placed on the placing table, having therein the oxygen-containing atmosphere [Para. 0080]; and an ultraviolet ray irradiation device configured to irradiate the ultraviolet ray to the substrate within the processing chamber (power source 1172 Para. 0201, lamp 1170 that excites at 100-480 nm, the ultraviolet range, and transmissive window, Para. 0204) [Para. 0036-0240].

Timans teaches substrate processing apparatus (Fig. 1), comprising: a placing table 20 configured to hold a substrate 16; a processing chamber (10, RTP chamber Col. 8 lines 45-47), configured to accommodate therein the substrate placed on the placing table (as shown in Fig. 1), having an atmosphere therein (see gas flow and exhaust therein of Fig. 1), and a radiation device (12a, 12b) configured to irradiate the substrate within the processing chamber, wherein the placing table is provided with a surrounding member 18 configured to surround the substrate placed on the placing table without contacting with the substrate (as shown in Fig. 1), and restrict a gas introduction amount from an outside of the substrate toward above the substrate (as shown by the gas flow in Fig. 1), a bottom surface of the surrounding member is disposed at the substantially same height as a bottom surface of the substrate (as shown in Fig. 1), and the top surface of the surrounding member is disposed at a height higher than a top surface of the substrate (as shown in Fig. 1).  
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the placing table of Ranish by changing it to the flat placing table and surrounding member, as per the teachings of Timans. One would be motivated to do so, for the predictable result of reducing the degree to which excess optical energy is made. See MPEP 2143, Motivations A-E.

Moreover, the type of substrate, and thus the presence of a processing target film and how said film is decomposed (via an ultraviolet ray thereto under an oxygen- containing atmosphere) and the gas and atmosphere of oxygen, is considered a functional limitation. However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas, type and height or size of the substrate, and processing steps therein is not considered a positive limitation and the apparatus of Ranish in view of Timans would be capable of processing a substrate with the target film for decomposition in an oxygen containing atmosphere, based on user selection of the type of processing, independent of the present teachings therein, there being no structural limitations in the claims to prevent this otherwise.

Kim expressly teaches that the distance between the ceiling of an apparatus 14 Fig. 2-4b and the wafer 13 is desired at 2 mm to 5 mm such that during a vapor deposition process of the apparatus, the reaction gases flow smoothly within the gap because of the gap size while forming a desired thin film on the reaction surface of each wafer (Col. 7 line 17-Col. 8 line 10).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the teachings of Ranish in view of Timans, with the gap teachings of Kim. One would be motivated to do so in order to flow the reaction gases smoothly and form a desired film on the wafer. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 7, Ranish in view of Timans and Kim teach the surrounding member is provided with an oxygen inlet opening, in the form of a gap or top surface of the surrounding member through which the oxygen-containing gas is introduced from an outside of the surrounding member to a top central portion of the substrate, as implicitly shown in Timans with the opening above the ring, and in the teachings of Ranish of the oxygen containing gas, as per the rejection of Claim 1 above.
In regards to Claim 8, Ranish teaches the placing table is provided with a heating device 1120 (resistive heating element, or heater, Para. 0194) configured to heat the substrate while irradiating the ultraviolet ray to the substrate from the ultraviolet ray irradiation device [Para. 0153].

Furthermore, the type of substrate, and thus the presence of a processing target film and how said film is decomposed (via an ultraviolet ray thereto under an oxygen- containing atmosphere) and the gas and atmosphere of oxygen, and functional steps performed is considered a functional limitation. However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas, substrate, and processing steps therein is not considered a positive limitation and the apparatus of Ranish in view of Timans would be capable of processing a substrate as claimed, based on user selection of the type of processing, regardless of the teachings of Ranish in view of Timans and Kim that suggest such processing and steps for elevation therein, there being no structural limitations in the claims to prevent this otherwise.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0286776 to Ranish in view of United States Patent No. 7745762 to Timans and United States Patent No. 6306216 to Kim et al, as per the rejection of Claim 8 above, and in further view of United States Patent Application No. 2012/0012556 to Matsumoto et al.
The teachings of Ranish in view of Timans and Kim are relied upon as set forth in the rejection of Claim 8 above. 
In regards to Claim 9, Ranish does not expressly teach the heating device comprises a first heating device configured to heat a central portion of the substrate and a second heating device configured to heat a peripheral portion of the substrate to a temperature lower than a temperature of the central portion of the substrate.
Matsumoto teaches a placing table 14 Fig. 1 which has a first heater/first heating device 18a to heat a central portion of the substrate and a second heater/second 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ranish in view of Timans and Kim with the first and second heaters of Matsumoto. One would be motivated to do so to allow more appropriate temperature control of the edge region. See MPEP 2143, Motivations A-E. Furthermore, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As such, it would be obvious to one of ordinary skill in the art, to make the art analogous substitution of the heating devices. The resulting apparatus fulfills the limitations of the claim.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0286776 to Ranish in view of United States Patent No. 7745762 to Timans and United States Patent No. 6306216 to Kim et al, as per the rejection of Claim 1 above, and in further view of United States Patent Application No. 2012/0090691 to Baluja et al.
The teachings of Ranish in view of Timans and Kim are relied upon as set forth in the rejection of Claim 1 above. 

Ranish does however there is a flow control ring 1142 or gas flow structure that supplies gas through holes 1216 [Para. 0045, 0210-0228].
Baluja teaches a substrate processing device Fig. 6, were there is a substrate placing table 306, a processing chamber 400, a gas distribution ring/flow control ring 420 [Para. 0049] which includes a glass showerhead plate for gas 414 (quartz/glass plate, Para. 0046) which has frosted or opaque passages [Para. 0045, 0026-0062]. Baluja expressly teaches that the frosting is added to the showerhead passages so that the passages are not perfectly transparent, thus creating an illuminance adjusting device that controls or adjusts the illuminance of the ultraviolet ray for regions of the substrate, because the passages would otherwise create shadows on the substrate and by frosting said passages creates a diffuse UV light to prevent unwanted light patterning on the substrate [Para. 0045].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified Ranish in view of Timans and Kim with the gas ring/showerhead of Baluja. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As both structures are analogous to gas distribution, the obvious substitution of the gas ring in Ranish in view of Timans and Kim with the gas ring/showerhead combination of Baluja would result in producing an additional illuminance adjusting device as it provides a 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 13, Ranish in view of Timans and Kim expressly teach the substrate processing apparatus as per Claim 1. 
Ranish in view of Timans and Kim do not expressly teach a substrate processing system, comprising: a coating apparatus configured to coat a source material of a processing target film, which is decomposed by irradiating an ultraviolet ray thereto under an oxygen- containing atmosphere and a heater configured to heat the source material coated on the substrate to form the processing target film.
Baluja teaches a substrate processing system 100 Fig. 1, comprising  set of three tandem chamber 106 for performing different functions, such as a coating apparatus [Para. 0033] configured to coat a source material of a processing target film, which is decomposed by irradiating an ultraviolet ray thereto under an oxygen- containing atmosphere (as per the UV chambers of Para. 0032) and a heater (which can be other UV chambers, that implicitly heat, Para. 0050-0055) configured to heat the source material coated on the substrate to form the processing target film [Para. 0030-0035]. Baluja further teaches that there is a controller 140 that controls the processes of the system [Para. 0031], such that there is a modular design of the system to maximize the research and development fabrication utilization and eliminate exposure of as-deposited films to atmosphere [Para. 0031-0033].
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0286776 to Ranish in view of United States Patent No. 7745762 to Timans and United States Patent No. 6306216 to Kim et al and United States Patent Application No. 2012/0090691 to Baluja et al, as per the rejection of Claim 13 above, and in further view of United States Patent Application No. 2007/0074747 to Toshima et al.
The teachings of Ranish in view of Timans and Kim and Baluja are relied upon as set forth in the rejection of Claim 1 above. 
In regards to Claim 14, Ranish in view of Timans and Kim and Baluja do not expressly teach that the controller is configured to output a control signal such that a coating process of coating the source material of the processing target film on the substrate having thereon a pattern by the coating apparatus, a forming process of forming the processing target film by the heater and a removing process of removing a part of the processing target film by the substrate processing apparatus are performed multiple times in this sequence, and such that in the removing process of removing the 
Toshima teaches a processing system 100 Fig. 1 with heated coating 15a 15e, UV treatment 19, and liquid coating 12a, 12c where there is a controller Fig. 4, which processes the following steps: to output a control signal such that a coating process of coating the source material of the processing target film on the substrate having thereon a pattern by the coating apparatus (Fig. 5 Steps 1-21), a forming process of forming the processing target film by the heater and a removing process of removing a part of the processing target film by the substrate processing apparatus are performed multiple times in this sequence (Fig. 8 Step 22-32), and such that in the removing process of removing the part of the processing target film performed at least before the last time, the part of the processing target film is removed until a surface of the pattern is exposed (resulting aspects of Fig. 6-6E, and Steps 33-34) [Para. 0058-0120]. Toshima teaches that the control performs control to decrease the atmospheric needs and thus shortens the throughput of the system [Para. 0043-0045].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ranish in view of Timans and Baluja with the controller and methodology steps of Toshima. One would be motivated to do so to shorten the throughput of the system. See MPEP 2143, Motivations A-E.
Furthermore, the functional steps performed by the controller is considered a functional limitation. However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the processing steps therein is not considered a positive limitation and the apparatus of Ranish in view of Timans, Baluja and Toshima would be capable of processing a substrate as claimed, based on user selection of the type of processing, regardless of the teachings of Ranish in view of Timans, Baluja and Toshima that suggest such processing and steps for elevation therein, there being no structural limitations in the claims to prevent this otherwise.
The resulting apparatus fulfills the limitations of the claim.



Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                     

/KARLA A MOORE/Primary Examiner, Art Unit 1716